 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    VICTOR CHARLES FOURSTAR, et al.,

 9                                 Plaintiffs,           Case No. C19-1899-RSL

10           v.                                          ORDER

11    DONALD TRUMP, et al.,

12                                 Defendants.

13

14          The Court, having reviewed plaintiffs’ complaint, the Report and Recommendation of the

15   Honorable Michelle L. Peterson, United States Magistrate Judge, and the remaining record,

16   hereby finds and ORDERS:

17          (1)    For the reasons set forth in Judge Peterson’s Report and Recommendation, the in

18   forma pauperis applications of plaintiffs Bruce Denny, Alexander Hawatmeh, and Samuel

19   Michael, Sr., (Dkt. ## 22-24) are DENIED as moot. All claims asserted on behalf of these

20   plaintiffs by plaintiff Fourstar are DISMISSED without prejudice.

21          (2)    All claims asserted on behalf of plaintiffs Clint Soosay, Richie Shane, Aloysious

22   Wells, David McQueen, Paul Bergin, Eric Solcol, and Bruce Lewis, none of whom satisfied the

23   filing fee requirement, are DISMISSED without prejudice for failure to prosecute.

     ORDER - 1
 1          (3)     Judge Peterson’s March 12, 2020 Report and Recommendation was mailed to

 2   plaintiff Fourstar, but was returned unopened on March 23, 2020 (Dkt. #29). Mr. Fourstar

 3   apparently no longer resides at the address on file with the Court. Accordingly, the Court does

 4   not reach the merits of Mr. Fourstar’s application to proceed in forma pauperis. The Clerk of

 5   Court is directed to strike the Report and Recommendation from the Court’s motion calendar and

 6   to note a “Rule 41 dismissal proceeding” on the calendar for June 5, 2020. If Mr. Fourstar fails

 7   to notify the Court and opposing parties of his current address by that date, the Court will dismiss

 8   the action without prejudice for failure to prosecute under Local Civil Rule 41(b)(2).

 9          (4)     The Clerk is directed to send copies of this Order to all plaintiffs and to the

10   Honorable Michelle L. Peterson.

11          DATED this 6th day of April, 2020.

12

13

14
                                                           A
                                                           Robert S. Lasnik
                                                           United States District Judge
15

16

17

18

19

20

21

22

23

     ORDER - 2
